Commission for Lawyer




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 10, 2013

                                     No. 04-12-00816-CV

                                       Daniel A. BASS,
                                          Appellant

                                               v.

                       COMMISSION FOR LAWYER DISCIPLINE,
                                    Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-19911
                   The Honorable Mollee Bennett Westfall, Judge Presiding


                                        ORDER
        Appellant’s brief was due to be filed by August 28, 2013. Neither the brief nor a motion
for extension of time has been filed. It is therefore ORDERED that appellant show cause in
writing within fifteen days from the date of this order why this appeal should not be dismissed
for want of prosecution. TEX. R. APP. P. 38.8(a).




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2013.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court